Citation Nr: 1535198	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for a disability manifested by chronic cough, claimed as bronchitis, to include as secondary to a service-connected disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  


FINDING OF FACT

The competent and credible evidence of record shows that the Veteran's upper airway chronic cough syndrome is causally related to her service-connected allergic rhinitis and sinusitis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for upper airway cough syndrome secondary to service-connected allergic rhinitis and sinusitis, have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 18 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the Board is granting the Veteran's claim for entitlement to service connection herein, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.

The Veteran contends that she has a current disability, claimed as bronchitis but manifested by chronic cough, which is related to her active duty service or to a service-connected disability.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran alleges that her chronic cough started in November 1995, and that it has worsened since her retirement in June 1998.  She reports that the cough began during military service, and that it has continued since that time.  The Veteran's service treatment records are silent as to any complaints of or treatment for bronchitis; however, there is evidence of cough.  In November 1995, the Veteran complained of headache, congestion, nausea, and coughing spells.  The diagnosis was allergic rhinitis/sinusitis.

A December 1995 record notes complaints of runny nose, headache, and cough.  The diagnosis was viral syndrome.  In February 1996, she reported cold with cough.  The diagnosis was allergic rhinitis.

Service treatment records show that the Veteran was treated for recurrent cough in service.  In November 1995, the Veteran complained of coughing spells on a weekly basis.  The diagnosis was allergic rhinitis/sinusitis.  A December 1995 record also notes the Veteran's reports of coughing.  A March 1996 service treatment record reflects that a chest X-ray was normal, and a sinus X-ray showed subtle changes of the left maxillary sinus.  An April 1996 record indicates that the Veteran reported cough with pain in the left side of her chest.

November and December 1997 treatment records reflect treatment for sinusitis with reported symptoms of headache, cough with yellowish phlegm, sneezing and wheezing, and sore throat.  A January 1998 record notes the Veteran's possible asbestos exposure and symptoms of chronic cough.  A January 1998 retirement examination reflects that the Veteran's lungs and chest were normal.  In a report of medical history, completed at that time, the Veteran reported chronic or frequent colds, sinusitis, hay fever or allergic rhinitis, and chronic cough.  She denied asthma, and shortness of breath.  The accompanying physician's notes indicate that the Veteran had chronic and frequent colds since November 1995; that she was treated three times for sinusitis; that she had allergies and hay fever since November 1995; and that she experienced chronic cough since November 1995.  A December 1998 VA treatment record notes the Veteran's reports of yearly cough experienced in the winter after exposure to asbestos during service.  She reported that she was treated for bronchitis with antibiotics, and that she has experienced an annual winter respiratory infection ever since that time.  She denied current treatment.  She noted that her yearly episodes involve coughing up yellow phlegm, which then turns green as the condition improves.  She denied asthma attacks.  A chest X-ray was normal with clear lung fields.  The diagnosis was recurrent episodes of bronchitis.

VA treatment records show complaints of and treatment for chronic cough.  A January 1999 VA treatment record reflects a diagnosis of acute upper respiratory infection.  July and October 2000 records reflect complaints of chronic cough and diagnoses of sinusitis and possible asthma.  The Veteran reported that her cough began at the age of 35.  An April 2001 VA treatment record notes the Veteran's complaints of chronic cough, which was possibly an allergic cough.  The diagnosis was possible allergic cough.  An October 2001 VA treatment record indicates that the Veteran experienced chronic cough, which was being evaluated.  Another October 2001 reflects that asthma was listed on the problem list.  In 2002, the Veteran continued to report cough with itchy eyes, drainage in her throat, and congestion.  Diagnoses include chronic cough of unknown etiology.  VA treatment records from 2008 through 2013 reflect continued complaints of and treatment for chronic cough.  A December 2011 record indicates that pulmonary function tests and chest X-rays were reviewed, and were normal.  The diagnosis was upper airway cough secondary to allergic rhinitis and reactive airways.  

Private medical treatment records from July 2001 reveal that the Veteran reported intermittent cough for the prior eight years.  She noted that the cough was occasionally productive of drainage, was intermittent, sporadic, and perennial.  She indicated that the severity of the cough had not changed in the last eight years.  She noted that upper respiratory infections made the cough worse.  Physical examination was normal, and a nasal smear for eosinophils showed occasional eosinophils.  Allergy skin tests were performed, and were completely negative for the allergens tested, which included trees, grasses, weeds, molds, animal danders, feathers, cockroach, and house dust mite.  The physician concluded that there was no evidence that allergy was contributing to the Veteran's cough problem, and that the physician believed her cough to be secondary to a posterior nasal drainage.  

Private medical records from 2002 through 2008 note the Veteran's reports of nasal congestion, sneezing, sore throat, and coughing.  The diagnoses included allergies, chronic cough,  and upper respiratory infection.  A May 2007 record reveals the Veteran's continued reports of cough.  Examination of the lungs revealed no wheezes.  The diagnosis was resolved bronchitis.


A January 2010 buddy statement from L.H. indicates that the Veteran experienced great distress from her chronic cough.  A March 2010 buddy statement from R.R. notes that the Veteran experienced chronic cough for as long as she has known the Veteran.  In March 2010, J.M. also reported that she witnessed the Veteran experience chronic cough since she met her in February 2001.  In March 2010, a lay statement from H.L. reveals that she observed the Veteran's cough worsen over the prior 14 years.  In a September 2011 statement, S.B., who served with the Veteran, reported that she observed the Veteran develop a chronic cough during military service, and she has observed the Veteran's cough continue since that time.  A September 2011 statement from L.H. indicates that she met the Veteran four years before, and that the Veteran has had a constant cough since that time.  

In September 2010, the Veteran underwent a VA examination.  She reported regular coughing during military service, noting that she coughed so much that a rib came out of its socket and had to be put back into place.  She also reported symptoms including sinus congestion, runny nose, sinus pain, and wheezing.  The diagnosis was seasonal allergic rhinitis, and the examiner opined that the Veteran's sinusitis/rhinitis was related to her active duty service.

In June 2014, the Veteran underwent another VA examination.  She reported that she developed a chronic cough in 1994, which she has had since that time.  She stated that the cough was nonproductive and occurred daily.  She noted that she developed shortness of breath during a protracted bout of coughing, but denied exertional dyspnea.  She indicated that she used inhalers and medication for cough.  A chest X-ray was conducted, which was normal.  The examiner concluded that, other than recurrent bouts of bronchitis, no other respiratory diagnosis could be made.  The examiner noted specifically that the evidence did not support a diagnosis of asthma, and there was no evidence to support a diagnosis of asbestosis.  Thus, the examiner concluded that, "[s]ince there is no diagnosed respiratory disorder, other than allergic rhinitis and sinusitis, it is not at least as likely as not that any other respiratory disorder began in or is etiologically related to military service, to include reported exposure to asbestos."

In March 2015, another VA opinion was obtained.  After reviewing the Veteran's claims file, the examiner concluded that the evidence did not show a chronic bronchitis; but that she had upper airway cough syndrome, which was secondary to her service-connected allergic rhinitis and sinusitis.  The examiner agreed with the prior opinion, that the Veteran did not have asthma or asbestosis.  However, the examiner found that the Veteran's symptoms of chronic cough were consistent with a diagnosis of upper airway cough syndrome, which was secondary to her service-connected allergic rhinitis and sinusitis.

After a thorough review of the evidence of record, the Board concludes that service connection for upper airway cough syndrome, to include as secondary to service-connected allergic rhinitis and sinusitis, is warranted.  The medical evidence of record reflects diagnoses of upper airway cough syndrome and bronchitis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Additionally, the competent evidence of record relates the Veteran's upper airway cough syndrome to her service-connected allergic rhinitis and sinusitis.  In that regard, the March 2015 VA examiner diagnosed upper airway cough syndrome, and opined that the Veteran's disability was secondary to her service-connected allergic rhinitis and sinusitis.  There is no other evidence in the claims file which addresses the etiology of the Veteran's upper airway cough syndrome or bronchitis.  

The Board acknowledges that, in its December 2014 decision, service connection for a respiratory disorder other than bronchitis, to include asthma, was denied based on a lack of evidence of a diagnosis.  While upper airway cough syndrome is a disability other than bronchitis, the diagnosed disability stems from the symptoms of cough initially claimed by the Veteran, later diagnosed as bronchitis and then upper airway cough syndrome.  Accordingly, as the symptoms related to the diagnoses of upper airway cough syndrome and bronchitis, as claimed by the Veteran, are the same, the Board finds them to constitute the same claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

Accordingly, as the evidence shows a diagnosis of upper airway cough syndrome and medical evidence linking that diagnosed disability to the Veteran's service-connected allergic rhinitis and sinusitis, the criteria for entitlement to service connection for upper airway cough syndrome are met.  38 C.F.R. § 3.310 (2014).


ORDER

Entitlement to service connection for upper airway cough syndrome is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


